         Case 2:15-cv-04782-MSG Document 118 Filed 04/30/20 Page 1 of 32




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
T.R., et al.,                              :
                                           :
                   Plaintiffs,             :  CIVIL ACTION
                                           :
                                           :
              v.                           :  No. 15-4782
                                           :
SCHOOL DISTRICT OF PHILADELPHIA,          :
                                          :
                   Defendant.             :
                                           :

Goldberg, J.                                                                        April 30, 2020

                                  MEMORANDUM OPINION

         Plaintiffs, who are students in the School District of Philadelphia (“School District”) and

their parents, have filed this putative class action lawsuit under the Individuals with Disabilities

Education Act (“IDEA”), Section 504 of the Rehabilitation Act, the Americans with Disabilities

Act (“ADA”), 22 Pa. Code §§ 14–15, the Equal Education Opportunities Act (“EEOA”), and Title

VI of the Civil Rights Act of 1964. Plaintiffs allege that the School District’s provision of

translation and interpretation services to limited English proficient parents is deficient such that it

deprives those parents of the ability to meaningfully participate in the special education process

and the development of individualized education programs (“IEP”s).

         On April 18, 2020, I denied class Plaintiffs’ Motion for Class Certification, leaving as

plaintiffs: L.R. and D.R. (minors), their mother Madeline Perez, R.H. (a minor), and his mother

Manqing Lin (collectively, “Plaintiffs”). 1 The School District has moved for summary judgment

on all of Plaintiffs’ claims. For the following reasons, I will grant the Motion and enter judgment

in favor of Defendant due to Plaintiffs’ failure to exhaust administrative remedies.


1
    Several other named Plaintiffs have been voluntarily dismissed from this action.
        Case 2:15-cv-04782-MSG Document 118 Filed 04/30/20 Page 2 of 32




I. FACTUAL AND PROCEDURAL HISTORY

       The following facts are undisputed unless otherwise noted. 2

       A.      School District Practices

       The IDEA, 20 U.S.C. § 1400, et seq., requires that, in order to accommodate the

educational needs of children with disabilities, there must be a process of written notice, parent

consent, evaluation, creation and review of documents, and development of an IEP in conjunction

with school staff and parents, all of which is known as the “IEP process.” The central question in

here turns on the implementation of this IEP process for children with disabilities from homes with

where the parents are not fluent in the English language, or limited English proficient (“LEP”).

               1.      General School District Translation/Interpretation Services

       The School District’s Office of Family and Community Engagement (“FACE”) provides

translation and interpretation services, as well as professional development for District staff and

administrators on how to best support parents who are LEP. The School District maintains a

document management system where some documents, such as the School District’s attendance

and transportation policies, are translated into the eight most common languages and remain

publicly available on the School District’s website. (DSUF ¶¶ 8–9; PC ¶¶ 8–9.) Deputy Chief of

FACE, Jenna Monley, testified that the School District also translates into the eight languages

other documents that are sent home to parents, such as report cards and teacher letters to the class.

(Def.’s Mot. Summ. J., Ex. A, Dep. of Jenna Monley (“Monley Dep.”), 78:5–81:20.) Plaintiffs



2
     References to the parties’ pleadings will be made as follows: Plaintiffs’ Statement of
Undisputed Facts (“PSUF”); Defendant’s Statement of Undisputed Facts (“DSUF”); and
Plaintiffs’ Counterstatement (“PC”). To the extent a statement is undisputed by the parties, I will
cite only to the parties’ statements of undisputed fact. If a statement is disputed and can be resolved
by reference to the exhibits, I will cite the supporting exhibit or exhibits. I will also cite to the
supporting exhibits in the event further clarification of a fact is required.


                                                  2
        Case 2:15-cv-04782-MSG Document 118 Filed 04/30/20 Page 3 of 32




have pointed to evidence that many general school documents are not regularly translated. (Pls.’

Resp., Ex. 3, Decl. of Anna Perng (“Perng Decl.”), ¶ 26; Pls.’ Resp., Ex. 5, Decl. of Manqing Lin

(“Lin Decl.”), ¶ 8; Pls.’ Resp., Ex. 6, Decl. of Madeline Perez, ¶ 7.)

       At the school-level, School District employees can make requests to FACE to have

documents translated and may also directly use the School District’s Bilingual Counseling

Assistants (“BCAs”).     (Monley Dep. 77:4–80:24.)        The School District’s translation and

interpretation services are available throughout the school year and are utilized both at key

meetings (e.g., IEP meetings, report card conferences) and for day-to-day communications (e.g.

attendance issues, permission slips).      (Def.’s Mot. Summ. J., Ex. B, Special Education

Parent/Guardian Rights; Def.’s Mot. Summ. J. Ex. C, Dep. of Ludy Soderman (“Soderman Dep.”),

51:9–23, 97:17–23.) For example, if a teacher needs to send a letter home to parents about a

particular student, and if the school’s BCA knows the target language, then the BCA will translate

that letter for the teacher without involving the FACE office. (Monley Dep. 79:21–80:23.)

       Nonetheless, the School District’s translation and interpretation services are not always

available because the demand for interpreters often exceeds the number of staff available. (Pls.’

Resp., Ex. 12.) And BCAs are not available in every school building every day. (Soderman Dep.

173:24–174:19.) Rather, BCAs are provided to school buildings by request and generally reserve

their time for shorter, one-page documents. (Soderman Dep. 124:12–20, 152:4–9.) In turn, not

all employee requests for translation are fulfilled. (Pls.’ Resp., Ex. 9, Dep. of Marie Capitolo

(“Capitolo Dep.”), 146:7–7.)

       In addition to the BCAs, the School District uses the Language Line—a telephonic

interpretation service—as a backup option when the parent’s language is not spoken by a BCA.




                                                 3
        Case 2:15-cv-04782-MSG Document 118 Filed 04/30/20 Page 4 of 32




(Soderman Dep. 39:4–40:17.) With telephonic interpretation, anyone in the school can call and

request services.

               2.      Translation/Interpretation Services for Special Education

       In the special education realm, the School District offers various services to LEP parents.

Parents receive a copy of the Procedural Safeguards in their native language at various times

throughout the special education process. In addition, parents are given a Special Education

Parental/Guardian Rights Notice, which inform them that they can request interpretation and

translation services during the special education process. This document is translated into the eight

most common languages in the District and is also read aloud at IEP meetings and interpreted if

necessary. (Def.’s Mot. Summ. J., Ex. D., Decl. of Natalie Hess (“Hess Decl”) ¶¶ 7–8.)

       In advance of a student’s IEP meeting, the School District’s practice is to prepare a draft

IEP in English. Some occasions arise where the School District deviates from that practice and

does not provide a draft prior to the meeting. (Def.’s Mot. Summ. J., Ex. H, Dep. of Marie Capitolo

(“Capitolo Dep.”), 43:6–44:18.) Nevertheless, the School District’s protocol is to allow parents

sufficient time to review the draft with both the Special Education Liaison for their child’s school

and one of the BCAs. (Def.’s Mot. Summ. J., Ex. E ¶ 4; Hess Decl. ¶ 9.) Over the past year, the

District has hired additional BCAs to better serve families who do not speak English. (Hess Decl.

¶ 10.) BCAs and other school staff are trained in practices for providing interpreter services for

IEP meetings. (Soderman Dep. 45:4–46:10.)

       According to the School District’s practices and procedures, and “per IDEA regulations,”

Notices of Recommended Placement (“NOREPs”), Procedural Safeguards, and Permissions to Re-

evaluate “must be in the parents/guardians’ native language, unless it is clearly not feasible to do

so.” (Def.’s Mot. Summ. J., Ex. E.) The Procedural Safeguards, as well as a Special Education



                                                 4
        Case 2:15-cv-04782-MSG Document 118 Filed 04/30/20 Page 5 of 32




Parental/Guardian Rights Notice, are provided to parents of special education students that are

initially identified and annually at IEP meetings. (Hess Decl. ¶¶ 7–8; Def.’s Mot. Summ. J., Ex.

B.) Although the School District’s practice is that students should be evaluated by a bilingual

certified school psychologist, (Pls.’ Opp’n, Ex. 7, Dep. of Natalie Hess (“Hess Dep.”) 184:17–

185:7), oftentimes the evaluation is done by a school psychologist working alongside a translator.

(Soderman Dep. 106:17–108:4; Decl. of William Del Toro Vargas (“Vargas Decl.”) ¶ 14.)

       Plaintiffs posit that the School District’s protocols are not always followed in practice.

(Perez Decl. ¶¶ 15, 34; Vargas Decl. ¶ 20.) Plaintiffs do not dispute that these translation and

interpretation services are, in many instances, provided to LEP parents, but they challenge the

quantity, quality, and consistency of those services. Plaintiffs dispute that the Special Education

Parental/Guardian Rights Notice sufficiently apprises LEP parents of their right to obtain adequate

translation and interpretation services, and they contend that Procedural Safeguards are often not

provided to parents in their native languages. Further, Plaintiffs cite evidence that many of the

documents, such as NOREPS and Permissions to Re-evaluate, are often not translated into parents’

native languages. (PC ¶¶ 16–18, 20.) As to the draft IEPs, Plaintiffs posit that while it may

generally be the practice to prepare these draft IEPS, they are not fully translated for LEP parents,

even when specifically requested, and are not provided sufficiently in advance. (Hess Dep. 269:5–

7; Lin Decl. ¶ 18.)

       Plaintiffs also allege that not all staff that provide such interpretive services are specially

trained since the School District will often use bilingual teachers, principals, staff secretaries, and

sometimes individuals who worked outside the School District.              (Hess Dep. 46:11–47:22;

Soderman Dep. 137:14–138:9; 144:3–15.) Ludy Soderman, Director of Multilingual Family

Support at the School District, explained that there were no specific policies, standards, or



                                                  5
        Case 2:15-cv-04782-MSG Document 118 Filed 04/30/20 Page 6 of 32




protocols in place with regard to how BCAs provide interpretation services in the special education

context. (Soderman Dep. 105:18–106:6.)

       Director of Special Education Marie Capitolo acknowledged that “meaningful

participation” by a parent entails not only the parent’s awareness of the IEP meeting, but also the

parent’s ability to comment on their availability, ask questions and make comments, provide

possible revisions to the IEP, provide information on their child’s level of function, know that they

have the right to not consent to permissions to evaluation, and recommend educational placements.

(Capitolo Dep. 41:18–42:8.) The School District attempts to follow these best practices, and

special education staff receives some training on how to encourage parental participation. (Hess

Dep. 35:6–21, 133:7–23,165:12–168:2.) Plaintiffs assert, however, that the failure to translate

many IEP documents may inhibit the ability of LEP parents to participate. (Soderman Dep. 169:1–

170:4; Pls.’ Response, Ex. 21, Dep. of Madeline Perez (“Perez Dep.”), 103:3–12.)

       B.      Undisputed Facts Regarding Plaintiff Lin and her Child R.H.

       At the time relevant to the Amended Complaint, R.H. was a kindergarten student at an

elementary school in the School District. In 2014, R.H. underwent several evaluations and was

ultimately diagnosed with Autism Spectrum Disorder. In a 2015 evaluation, R.H. was found to be

mentally gifted, with a score placing R.H. in the 99.9% superior range for aptitude in math and at

the age equivalent of nine-year old. R.H.’s mother, Manqing Lin, can understand and speak some

English words, but speaks primarily Mandarin.         She has repeatedly sought translation and

interpretation services from the School District. (Am. Compl. ¶¶ 97–02.)

       Plaintiff Lin has had the opportunity to meet with School District staff that provide R.H.’s

services and she frequently communicates with members of R.H.’s IEP team about his progress.

(Def.’s Mot. Summ. J., Ex. I, Dep. of Manqing Lin (“Lin Dep.”), 41:9–44:19; Capitolo Dep.



                                                 6
       Case 2:15-cv-04782-MSG Document 118 Filed 04/30/20 Page 7 of 32




74:24–77:19.) Although these meetings contribute to her ability to understand and participate in

R.H.’s educational services, she cannot always understand the services being offered in his IEP

due to language barriers. (Lin Decl. ¶¶ 16–58.)

       Ms. Capitolo testified that Ms. Lin has regularly come to IEP meetings and, with the

assistance of translation, participated in the meetings, providing input and suggested revisions,

asking questions, and sharing her child’s experiences. Ms. Capitolo found her to be “more

prepared than 99 percent of [her] parents are.” (Capitolo Dep. 68:8–69:17–18.) Ms. Lin, however,

believed her ability to participate to be hampered by the fact that many of the IEP-related

documents were not translated into Chinese. (Lin Dep. 142:6–24, 162:5–21.)

       Although Plaintiff Lin and R.H. did not raise their claims or concerns to an administrative

hearing officer, Ms. Lin requested and received mediation through the Office of Dispute

Resolution, resulting in a mediation agreement between Ms. Lin and the District. (DSUF ¶¶ 26–

27; PC ¶¶ 26–27.) The mediation agreement, dated August 18, 2016, related specifically to Ms.

Lin’s request for an independent educational evaluation (“IEE”) of her child and her request to

receive translated documents related to that IEE. (Def.’s Mot. Summ. J., Ex. J.) In connection

with her mediation agreement, the School District has provided Ms. Lin with access to a BCA and

the school’s Special Education Liaison to review draft documents in advance of meetings. (Def.’s

Mot. Summ. J., Ex. K, Aff. of Manqing Lin (“Lin Aff.”) ¶¶ 7–10; Capitolo Dep. 66:4–69:18, 74:7–

75:22.) Ms. Lin testified, however, that even with those services, she has been unable to fully

understand the contents of the reports because the interpreter did not understand all the

terminology within them. (Lin Dep. 50:1–53:17, 142:12–143:21.)

       Ms. Lin is not currently seeking individualized damages or remedies of any kind based on

R.H.’s placement or education services. Rather, Ms. Lin is seeking declaratory and injunctive



                                                  7
        Case 2:15-cv-04782-MSG Document 118 Filed 04/30/20 Page 8 of 32




relief requiring changes to the policies, practices, and procedures of the School District with

respect to its general provision of language services so that she may meaningfully participate in

the development of her child’s IEP plans. (DSUF ¶ 28; PC ¶ 28.)

       C.      Facts Regarding Plaintiff Perez and Her Children D.R. and L.R.

       Plaintiffs L.R. and D.R. attended school in Puerto Rico until they moved to Philadelphia

in 2012. They received special education services and had IEPs in Puerto Rico when they enrolled

in the Philadelphia School District. L.R. has attention deficit hyperactivity disorder (“ADHD”),

having been originally evaluated and diagnosed with autism in 2012 by the Center for Autism.

D.R. has been diagnosed with oppositional defiance disorder (“ODD”) and ADHD. Their mother,

Madeline Perez, is LEP and speaks primarily Spanish. (Am. Compl. ¶¶ 87–91.)

       Acting through an interpreter, Ms. Perez has been able to provide input to the School

District in “every evaluation” for her children, including their medication, their behavior at home,

and the type of doctors they see. (Perez Dep. 83:15–88:24.) Ms. Perez has collaborated with the

School District and she often receives translated documents. (DSUF ¶¶ 41–42; PC ¶¶ 41–42.) She

is generally satisfied with the services provided for her children. (Perez Dep. 101:19–24.)

       The language, however, has remained a barrier. For example, when her child L.R. was

evaluated by the School District in 2012, the evaluation report was provided in English only and

as a result, Ms. Perez, did not realize that L.R.’s diagnosis of autism was not included in his IEP.

Since the School District placed her son at the Devereaux School, Ms. Perez has not received any

special education documents translated into Spanish. She believes that because she does not

receive any documents in Spanish, she does not know the services that L.R. receives at school or

whether he is making progress. (Perez Decl. ¶¶ 18, 10–18.)




                                                 8
        Case 2:15-cv-04782-MSG Document 118 Filed 04/30/20 Page 9 of 32




       Ms. Perez also has not raised any of her claims to an administrative hearing officer, but has

previously, through counsel, raised issues to the School District regarding her children’s special

education services. Rather, like Ms. Lin, Ms. Perez seeks only declaratory and injunctive relief

requiring changes to the policies, practices, and procedures of the School District with respect to

its general provision of language services. (DSUF ¶¶ 36–37; PC ¶¶ 36–37.)

       D.      Procedural History

       On August 21, 2015, former Plaintiffs T.R. and A.G., with their parents Barbara Galarza

and Margarita Peralta, filed this lawsuit. On April 10, 2017, those former Plaintiffs, together with

current Plaintiffs—Manqing Lin and her child R.H., and Madeline Perez, and her children L.R.,

D.R., and J.R.—filed the First Amended Complaint. Count One alleges a violation of the

Individuals with Disabilities Education Act (“IDEA”) for failure to provide meaningful parental

and student participation. Count Two sets forth a violation of IDEA for failure to conduct

evaluations of students in their native language. Count Three asserts a violation of Section 504 of

the Rehabilitation Act, Americans With Disabilities Act as amended, and 22 Pa. Code Chapter 15.

Count Four pleads a claim for violation of the Equal Education Opportunity Act. Count Five

alleges a violation of Title VI of the Civil Rights Act of 1964. Count Six sets forth a violation of

22 Pa. Code Chap. 14. Finally, Count Seven sets forth a violation of 22 Pa. Code Chap. 15.

       On October 18, 2017, the parties filed a stipulation to dismiss with prejudice the claims of

A.G. and his guardian, Margarita Peralta, which I signed on October 19, 2017. On August 3, 2018,

T.R. and Ms. Galarza filed a stipulation to voluntarily dismiss with prejudice their claims against

the School District, which I signed on August 8, 2018.

       On August 3, 2018, Plaintiffs filed a motion for class certification on behalf of a class of

students and a class of parents. I denied that motion on April 18, 2019, leaving only the remaining



                                                 9
       Case 2:15-cv-04782-MSG Document 118 Filed 04/30/20 Page 10 of 32




named Plaintiffs. The parties then filed a stipulation to dismiss with prejudice the claims of J.R.,

which I signed on September 30, 2019. The School District now seeks summary judgment as to

all remaining claims.

II.    STANDARD OF REVIEW

       Federal Rule of Civil Procedure 56 states, in pertinent part:

               A party may move for summary judgment, identifying each claim
               or defense—or the part of each claim or defense—on which
               summary judgment is sought. The court shall grant summary
               judgment if the movant shows that there is no genuine dispute as to
               any material fact and the movant is entitled to judgment as a matter
               of law. The court should state on the record the reasons for granting
               or denying the motion.

Fed. R. Civ. P. 56(a). “Through summary adjudication, the court may dispose of those claims that

do not present a ‘genuine dispute as to any material fact’ and for which a jury trial would be an

empty and unnecessary formality.” Capitol Presort Servs., LLC v. XL Health Corp., 175 F. Supp.

3d 430, 433 (M.D. Pa. 2016).

       A factual dispute is “material” if it might affect the outcome of the suit under the applicable

law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). An issue is “genuine” only if

there is a sufficient evidentiary basis that would allow a reasonable fact-finder to return a verdict

for the non-moving party. Id. The court must resolve all doubts as to the existence of a genuine

issue of material fact in favor of the non-moving party. Saldana v. Kmart Corp, 260 F.3d 228, 232

(3d Cir. 2001). Unsubstantiated arguments made in briefs are not considered evidence of asserted

facts. Versarge v. Twp. of Clinton, 984 F.2d 1359, 1370 (3d Cir. 1993).




                                                 10
       Case 2:15-cv-04782-MSG Document 118 Filed 04/30/20 Page 11 of 32




III.   DISCUSSION

       A.      IDEA Claims

       The crucial question in this case centers on the statutory mandate within the IDEA that a

school provide sufficient language services to allow for “meaningful participation” by parents in

the education of their special needs students.

       The purpose of the IDEA is to “ensure that all children with disabilities have available to

them a free appropriate public education that emphasizes special education and related services

designed to meet their unique needs . . . .” 20 U.S.C. § 1400(d)(1)(A). Under the IDEA, a State

is eligible for federal funding if it complies with several requirements, all aimed at protecting the

rights of students with disabilities and their parents. The main requirement is that States make

available a free appropriate public education, or “FAPE”. Id. § 1412(a)(1).

       The IDEA recognizes the importance—and, indeed the necessity—of parental participation

in both the development of an IEP and any subsequent assessment of its effectiveness. Honig v.

Doe, 484 U.S. 305, 311 (1988). Thus, the IDEA “establishes various procedural safeguards which

guarantee parents both an opportunity for meaningful input into all decisions affecting their child’s

education, and the right to seek review of decisions they believe are inappropriate.” Colonial Sch.

Dist. v. G.K. by and through A.K., No. 17-3377, 2018 WL 2010915, at *12 (E.D. Pa. Apr. 30,

2018), aff’d, 763 F. App’x 192 (3d Cir. 2019). “Congress placed every bit as much emphasis upon

compliance with procedures giving parents and guardians a large measure of participation at every

stage of the administrative process . . . as it did upon the measurement of the resulting IEP against

a substantive standard.” Bd. of Educ. v. Rowley, 458 U.S. 176, 205–06 (1982). As stated by the

United States Supreme Court:

               These safeguards include the right to examine all relevant records
               pertaining to the identification, evaluation, and educational


                                                 11
       Case 2:15-cv-04782-MSG Document 118 Filed 04/30/20 Page 12 of 32




               placement of their child; prior written notice whenever the
               responsible educational agency proposes (or refuses) to change the
               child’s placement or program; an opportunity to present complaints
               concerning any aspect of the local agency’s provision of a free
               appropriate public education; and an opportunity for “an impartial
               due process hearing” with respect to any such complaints.

Honig, 484 U.S. at 312.

       Plaintiffs here originally sought widespread injunctive relief, on behalf of two classes, for

an alleged systemic failure by the School District to facilitate “meaningful participation” for LEP

parents in the special education process. Class certification having been denied, the sole remaining

issues are whether named Plaintiffs Manqing Lin, on behalf of her child R.H., and Madeline Perez,

on behalf of her children D.R. and L.R., have been denied the right to meaningfully participate in

the IEP process as required by IDEA. 3

       The School District now seeks summary judgment as to these remaining IDEA claims on

several grounds. First, it contends that because Plaintiffs admit that they have not raised their

claims to an administrative hearing officer and have not been through a due process hearing, this

Court does not have subject matter jurisdiction and all of Plaintiffs’ claims should be dismissed.

Second, it asserts that Plaintiffs lack standing to pursue their claims. Finally, the School District

posits that Plaintiff parents fail to state a claim that they did not meaningfully participate in their

children’s IEP process.

       As I find that I lack subject-matter jurisdiction over the IDEA claims due to Plaintiffs’

failure to exhaust administrative remedies, I focus solely on that argument.



3
        In Count II of the Complaint, Plaintiffs originally brought a separate IDEA claim on behalf
of the Student Plaintiffs alleging that they were denied timely evaluations for special education
services in their native language. Plaintiffs concede, however, that none of the remaining Student
Plaintiffs have been denied a timely bilingual evaluation, and they request dismissal of these
claims. (Pls.’ Opp’n Summ. J. 19 n.15.) Given this concession, I will dismiss these claims with
prejudice and will not further discuss any related claims in this Memorandum Opinion.

                                                  12
       Case 2:15-cv-04782-MSG Document 118 Filed 04/30/20 Page 13 of 32




                1.      General Overview of the IDEA and the Exhaustion Requirement

        Under the IDEA, States must comply with detailed procedures for identifying, evaluating,

and making placements for students with disabilities, as well as procedures for developing

individualized education plans or IEPs. Batchelor v. Rose Tree Media Sch. Dist., 759 F.3d 266,

271–72 (3d Cir. 2014). States must also “implement specified procedural safeguards to ensure

children with disabilities and their parents are provided with due process.” Id. at 272. “These

safeguards, known collectively as the IDEA’s administrative process, provide parents with an

avenue to file a complaint and to participate in an impartial due process hearing with respect to

‘any matter relating to the identification, evaluation, or educational placement of the[ir] child, or

the provision of a free appropriate public education to such child . . . .’” Id. (quoting 20 U.S.C. §§

1415(b)(6)(A), 1415(f)(1)(A) (parents who have filed a complaint “shall have an opportunity for

an impartial due process hearing . . . .”).

        As a general rule, exhaustion of the administrative process is required in order for the

statute to “grant[] subject matter jurisdiction to the district court []” for judicial review. Komninos

v. Upper Saddle River Bd. of Ed., 13 F.3d 775, 778 (3d Cir. 1994). Once exhaustion is completed,

a federal district court is authorized to grant “such relief as [it] determines is appropriate” based

on the preponderance of the evidence, 20 U.S.C. § 1415(i)(2)(c)(i)–(iii), including “attorneys’ fees,

reimbursement for a private educational placement, and compensatory education.” Chambers v.

Sch. Dist. of Phila. Bd. of Ed., 587 F.3d 176, 185 (3d Cir. 2009) (internal quotation marks omitted).

                2.      Whether Plaintiffs Were Required to Exhaust Administrative Remedies

        Defendant contends that Plaintiffs have failed to exhaust administrative remedies as to any

of their IDEA claims and, as such, the Court lacks subject-matter jurisdiction over those claims.

Plaintiffs respond that their Amended Complaint alleges and seeks relief for systemic and



                                                  13
       Case 2:15-cv-04782-MSG Document 118 Filed 04/30/20 Page 14 of 32




pervasive failures in the School District’s special education system. As the administrative process

has no ability to remedy such systemic failures, the administrative exhaustion is futile and should

therefore be excused.

       In the IDEA context, the United States Court of Appeals for the Third Circuit has held

that plaintiffs need not exhaust the administrative process when: (1) exhaustion would be futile or

inadequate; (2) the issue presented is purely a legal question; (3) the administrative agency cannot

grant relief; or (4) exhaustion would cause severe or irreparable harm upon a litigant. M.M. v.

Paterson Bd. of Educ., 736 F. App’x 317, 320 (3d Cir. 2018) (quoting D.E. v. Cent. Dauphin Sch.

Dist., 765 F.3d 260, 275 (3d Cir. 2014)).        Under the futility and no-administrative relief

exceptions—the only two exceptions at issue here—plaintiffs may be excused from administrative

exhaustion in the IDEA context when they “‘allege systemic legal deficiencies and,

correspondingly, request system-wide relief that cannot be provided (or even addressed) through

the administrative process.’” J.T. v. Dumont Pub. Schs., 533 F. App’x. 44, 54 (3d Cir. 2013)

(quoting Beth V. by Yvonne V. v. Carroll, 87 F.3d 80, 89 (3d Cir. 1996)).

       A claim addresses systemic legal deficiencies “‘if it implicates the integrity or reliability

of the IDEA dispute resolution procedures themselves, or requires restructuring the education

system itself in order to comply with the dictates of the [IDEA].’” J.T. v. Dumont Pub. Schs., 533

F. App’x. 44, 54 (3d Cir. 2013) (quoting Doe by and through Brockhuis v. Ariz. Dep’t of Educ.,

111 F.3d 678, 682 (9th Cir. 1997)). A claim does not implicate systemic deficiencies “‘if it

involves only a substantive claim having to do with limited components of a program, and if the

administrative process is capable of correcting the problem.’” Id. (quoting Brockhuis, 111 F.3d at

682). In other words, to fall under the “systemic” exception, the alleged violations must be “truly

systemic . . . in the sense that the IDEA’s basic goals are threatened on a systemwide basis.” Hoeft



                                                14
        Case 2:15-cv-04782-MSG Document 118 Filed 04/30/20 Page 15 of 32




v. Tucson Unified Sch. Dist., 967 F.2d 1298, 1305 (9th Cir. 1992). “Suits labeled ‘systemic’ . . .

tend to ‘challenge[] policies or practices,’ or administrative failures, ‘at the highest administrative

level.’” Parent/Professional Advocacy League v. City of Springfield, Mass., 934 F.3d 13, 27–28

(1st Cir. 2019) (quoting Hoeft, 967 F.2d at 1305)).

        Repeatedly, courts facing putative class actions claiming a systemic deficiency under

IDEA have found that the commonality requirement of Fed. Rule Civ. P. 23(a) and the systemic

exception to the exhaustion requirement often go hand in hand. Where commonality regarding the

alleged deficiency is lacking among the putative class, courts have found no real systemic denial

and, thus, have declined to excuse exhaustion.

        For example, in Parent/Professional Advocacy League v. City of Springfield, Mass., the

United States Court of Appeals for the First Circuit addressed a putative class action seeking

injunctive and declaratory relief, including an order that the defendant school district provide the

class plaintiffs—students with a mental health disability—with “school-based behavior services

in neighborhood schools to afford them an equal education opportunity and enable them to be

educated in neighborhood schools.” Id. at 17–18. The district court declined to certify a class,

finding, in part, that commonality had not been satisfied. Id. at 22–23. Faced with a subsequent

motion for judgment on the pleadings, the district court held that the named plaintiffs had failed to

exhaust administrative remedies and that no exception relieved them of their obligation to exhaust.

Id. at 23.

        On appeal of both rulings, the First Circuit acknowledged the well-recognized exception

to the IDEA’s exhaustion rule for “systemic” suits but found that “[t]he plaintiffs’ claims are not

‘systemic’ in the sense contemplated by any such exception.” Id. at 27. The Court concurred with

the district court that commonality under Fed. R. Civ. P. 23(a)(2) did not exist because there was



                                                  15
       Case 2:15-cv-04782-MSG Document 118 Filed 04/30/20 Page 16 of 32




no uniform policy enforced at the highest administrative level that governed the placements and

services of students with behavioral disabilities. Id. at 30. Consistent with that ruling, it held that

the plaintiffs’ claims required highly-individualized determinations: “[a] finding that one student

with a certain type and degree of mental health disability should have been mainstreamed would

not mean that another student with a different type, or even just a different degree, of mental

disability should have received the same services or been mainstreamed.” Id. at 27–28. Given the

absence of a common question giving rise to a claim for systemic relief, the systemic exception to

the IDEA exhaustion requirement could not apply. Id. at 28.

       The United States Court of Appeals for the Ninth Circuit confronted a similar situation in

Hoeft v. Tucson Unified Sch. Dist., 967 F.2d 1298 (9th Cir. 1992). In that matter, the parents of

four disabled children sought declaratory and injunctive relief against the school district on behalf

of themselves and a class of similarly-situated children. They alleged that the school district had

formal written policies and informal de facto policies concerning extended school year services

that operated to deny children with disabilities an appropriate, individually-tailored education in

violation of the IDEA. Id. at 1299. The Ninth Circuit framed the issue before it as whether the

parents had to exhaust administrative remedies when mounting a class action challenge to these

policies, as opposed to challenging their children’s IEPs formulated pursuant to these policies. Id.

at 1299–1300. The plaintiffs argued that exhaustion was both futile and inadequate where they

sought structural, systemic reforms. Id. at 1304.

       The Ninth Circuit rejected the notion that the class action nature of the suit entitled the

plaintiffs to bypass IDEA’s administrative procedures, noting that “[a]dministrative remedies are

not inadequate simply because a large class of plaintiffs is involved.” Id. at 1309. Moreover, the

Court remarked that “the mere unavailability of injunctive relief does not render the IDEA’s



                                                  16
       Case 2:15-cv-04782-MSG Document 118 Filed 04/30/20 Page 17 of 32




administrative process inadequate. Rather, the relevant inquiry is whether the administrative

process is adequately equipped to address and resolve the issues presented.” Id. Given those

principles, the Court found that the allegations of the complaint did not rise to truly systemic

proportions since the IDEA’s basic goals were not threatened on a system-wide basis; rather the

complaint focused on a particular component of the school district’s special education program.

Id. As the issues in that case consisted primarily of questions of substantive educational policy—

issues which the administrative process was specifically designed to address—the administrative

process had the potential for producing the very result plaintiffs sought, “namely, statutory

compliance.” Id. Ultimately, the court affirmed dismissal of the class action suit, concluding that

until the four named plaintiffs first sought and had been denied administrative relief, the court was

“ill-equipped to ascertain whether [the school district’s] policies operate to deny individual

disabled students the education guaranteed them by the IDEA.” Id. at 1310. Moreover, it held

that “pursuit of the administrative process affords the plaintiffs not only a means of obtaining the

administrative reform sought in their prayer for relief, but also an opportunity to secure the

individual redress which motivates their claims.” Id.

       Likewise, in D.C. v. Pittsburgh Public Schools, 415 F. Supp. 3d 636 (W.D. Pa. 2019), the

United States District Court for the Western District of Pennsylvania confronted the operation of

the systemic exception in the context of a putative IDEA class action. Plaintiff alleged that he and

his class members “were denied appropriate behavioral support services,” and that “[t]his lack of

appropriate support ultimately resulted in the District’s reliance on school police and inappropriate

discipline in response to behaviors that were a clear manifestation of [plaintiff’s] and the Class

Members’ disabilities.” Id. at 651. The defendant moved to dismiss because the class members

failed to exhaust administrative remedies, and plaintiff responded that the case fell within the



                                                 17
       Case 2:15-cv-04782-MSG Document 118 Filed 04/30/20 Page 18 of 32




“systemic” exception. Id. at 651. The court found that no such systemic relief was available

because “just as deviations from mainstream education for students with disabilities . . . must be

determined on an individualized basis, such exceptions from the disciplinary policy also must be

determined on an individualized basis.” Id. at 651–52. The court concluded that “[b]ecause this

relief must be sought on a case-by-case basis through the administrative process, and because [the

plaintiff] [did] not allege that a systemic deficiency caused the District’s alleged failure to properly

identify and support [plaintiff] and similarly situated students, [plaintiff] ha[d] not adequately

pleaded a basis for the putative class to be excused from the IDEA'S administrative exhaustion

requirement.” Id. at 652. As the plaintiff had not exhausted, the court dismissed the class claims

based on lack of subject matter jurisdiction. Id. at 652.

        Finally, in S.S. by S.Y. v. City of Springfield, Mass., the plaintiffs brought a proposed class

action on behalf of all students who had been diagnosed with mental health disabilities and enrolled

not in a “neighborhood school,” but “segregated” into one of several other schools operated by the

defendant school district. 318 F.R.D. 210, 213–14 (D. Mass. 2016), aff’d 934 F.3d 13 (1st Cir.

2019). The plaintiffs asserted that the school district’s systemic denial of school-based behavior

services was a violation of the IDEA and the ADA, and “therefore, an order requiring [defendant]

to provide [such services] at all neighborhood schools would resolve the case for all class

members.” Id. at 223. The court did not find this allegation persuasive, noting that the putative

class had not established the commonality element for class certification because it relied on a

faulty assumption that the implementation of such school-based behavior services would “benefit

all members of proposed class regardless of the specific histories, diagnoses, and behaviors of

individual class members.” Id. In turn, the court recognized that IDEA exhaustion was required

for plaintiffs to proceed with their claims. Id. at 222.



                                                  18
       Case 2:15-cv-04782-MSG Document 118 Filed 04/30/20 Page 19 of 32




       This case presents a similar situation to the aforementioned cases. At the motion to dismiss

stage, the School District originally alleged that I lacked subject matter jurisdiction over the

putative class members because neither the named plaintiffs nor any of the putative class members

had exhausted administrative remedies. T.R. v. Sch. Dist. of Philadelphia, 223 F. Supp.3d 321,

328 (E.D. Pa. 2016). Reading the complaint in the light most favorable to the Plaintiffs, I found

that Plaintiffs had plausibly alleged a systemic legal deficiency in the timely and complete

translation of IEP documents, which interfered with both the ability of LEP students with

disabilities to receive a FAPE and the ability of LEP parents to meaningfully participate in the

planning and decision-making embodied in the IEP. Id. at 330. I remarked that even if the School

District was ultimately correct that the decision as to which documents to translate must be made

on a case-by-case basis, nothing in the Complaint—the facts of which I accepted as true—

suggested that the School District was making such individualized determinations. Id. In doing

so, however, I stressed that the case was only at the pleading stage and noted that “[i]t is certainly

possible that a developed record may not establish Plaintiffs’ systemic legal deficiency theory.”

Id.

       Following extensive discovery and briefing during the class certification stage, that

systemic legal deficiency theory did not bear out. In my class certification analysis, I declined to

certify a class based, in large part, on the absence of any systemic violation by the School District,

common to the class members, regarding the provision of translation and interpretation services in

the IEP process. A recitation of that discussion, while perhaps lengthy, is instructive on the issue

now before me:

               Here, Plaintiffs do not allege that the School District failed to
               provide any interpretation or translation services. Indeed, the
               evidence demonstrates that parents of special education students are
               provided with a Procedural Safeguards Notice, translated into eight


                                                 19
Case 2:15-cv-04782-MSG Document 118 Filed 04/30/20 Page 20 of 32




     common languages, that specifically details the parents’ “[r]ight to
     enlist the District’s interpretation and/or translation services,”
     including BCAs (bilingual counseling assistants), and may seek
     additional remedies if they believe the services provided “do not
     permit [the] meaningful participation in the IEP process.” . . .
     Anyone can request a BCA from the website through the special
     education liaison prior to an IEP meeting. . . . The School District
     also has a telephone-based “Language Line” to provide
     interpretation services to parents. . . .

     Multiple witnesses also testified at deposition that the School
     District did provide some interpretation/translation services. Named
     Plaintiff Lin acknowledged that prior to one of her IEP meetings, an
     interpreter was provided by the School District to review her child’s
     reevaluation report, and a copy of the initial Independent Evaluation
     Report was provided to her in Chinese. . . . Prior to any meeting she
     attended, Ms. Lin was offered interpretation services, but there were
     some instances where she declined those services. . . . For named
     Plaintiff Perez, the School District had a BCA present at her
     meeting, but she elected to bring her own two interpreters and did
     not ask for the IEP documents to be translated into Spanish before,
     during, or after the meeting. . . . Former named Plaintiff Ms. Galarza
     chose to have her child’s teacher act as an interpreter at the meeting
     and felt as though she was able to understand the proceedings. . . .

     Thus, the question is not whether the School District must provide
     language-based services, but rather whether the interpretation and
     translation services already provided by the School District were or
     continue to be adequate to ensure the “meaningful participation” of
     the parents in the Parent Class and the parents of the students in the
     Student Class. As the above differing circumstances demonstrate,
     there is no commonality among Plaintiffs. This is because there are
     varying circumstances that could affect whether the particular
     services provided by the School District were enough or were
     insufficient to satisfy the right of meaningful participation.
     Plaintiffs appear to acknowledge this reality in the framing of their
     “common questions.” They ask whether the School District’s
     interpretation and translation policies are “sufficient,” whether the
     District’s notices are “effective,” and whether the language services
     provided are “effective.”

     Moreover, the class questions Plaintiffs raise do not challenge a
     centralized policy enforced by a single decision-maker, but rather
     target individualized decisions by various case supervisors, school
     principals, and teachers as to what services are required in each
     particular case. The evidence of record reflects that the School


                                      20
       Case 2:15-cv-04782-MSG Document 118 Filed 04/30/20 Page 21 of 32




               District provides significant discretion to the relevant child-study
               personnel—consistent with the regulations which require use of
               interpreters or other action, “as appropriate”—to engage parents and
               provide appropriate language services. See 34 C.F.R. § 300.322. As
               special education teacher Marie Capitolo testified, “Every parent
               comes with a totally different set of circumstances. . . . Every
               parent’s ability to participate is different. Some parents, I would not
               provide the documents translated because they can't read. Some
               parents don't have information overload from one meeting, so I
               wouldn't have to have multiple meetings for them.” . . . She went on
               to note that although she would definitely have an interpreter for a
               non-English-speaking parent, she may not have an interpreter for
               limited English proficient parents who are fluent enough
               conversationally to allow a back-and-forth with the school without
               interruption. . . . Thus, discretion is necessary to ensure that limited
               English proficient parents are given the tools they need to participate
               without, for example, taking the unnecessary steps of translating
               documents for parents who are unable to read proficiently or for
               whom written translation of a complex document would be
               overwhelming. . . .

                In light of the foregoing, I find this case . . . does not challenge
               broad-based, systemic failures or policies by the School District.
               Rather, it challenges how specific applications of that policy affect
               each member individually. Put another way, while the School
               District’s provision of translation or interpretation services might, in
               some cases, deny a parent the right of meaningful participation, that
               same conduct may, in other cases, sufficiently allow a parent to
               meaningfully participate in their child’s IEP process. The decision
               as to which language-based services to provide is decentralized and
               varies from parent-to-parent and school-to-school, making the
               remedy not appropriate for class resolution. . . .

T.R. v. Sch. Dist. of Phila., No. 15-4782, 2019 WL 1745737, at *16–17 (E.D. Pa. Apr. 18, 2019).

       That analysis now implicates the exhaustion issue. The claims presently before me—which

are brought on behalf of only the named Plaintiffs—can only seek relief for the two parent

Plaintiffs and their children. And because Plaintiffs do not dispute that the School District provides

many different translation and interpretation services to the parents, a wholesale change to the

policy is not needed. (See PC ¶ 16.) Rather, like the cases discussed above, “Plaintiffs dispute the

adequacy of the quantity, quality, and consistency of those services.” (Id.) In other words,


                                                 21
        Case 2:15-cv-04782-MSG Document 118 Filed 04/30/20 Page 22 of 32




notwithstanding Plaintiffs’ efforts to package their allegations as systemic, their claims actually

focus   on   the   shortcomings     of   a   particular   component     of   the   School    District’s

translation/interpretation services. The claims do not rise to a truly systemic level in the sense that

IDEA’s basic goals are threatened on a system-wide basis. Even if improved services could, in

theory, provide a universally positive outcome, the diversity of circumstances among the LEP

parents and children create unique challenges that will have to be addressed on an individualized

level. Because this relief must be sought on a case-by-case basis through the administrative

process, and because Plaintiffs do not allege that a systemic deficiency in the School District’s

translation and interpretation services was the cause for any consistent IDEA violation, Plaintiffs

may not be excused from the IDEA’s administrative exhaustion requirement.

        Plaintiffs’ effort to avoid dismissal for lack of exhaustion is three-fold. First, they posit

that my prior ruling on the motion to dismiss, excusing exhaustion of administrative remedies

under the futility exception, is the law of the case. Second, they assert that my denial of class

certification does not negate the fact that claims alleging systemic and pervasive failures in a

special education program can satisfy the finality exception even when not brought as part of a

class action. Finally, Plaintiffs urge that exhaustion of administrative remedies would not serve

the policy rationale for the IDEA’s exhaustion requirement. None of these arguments persuade

me that the remaining Plaintiffs may bypass the administrative process.

        First, Plaintiffs’ law-of-the-case argument rests on a “critical misapplication of the

fundamental distinction between a motion to dismiss under Rule 12(b)(6) and a motion for

summary judgment under Rule 56.” Wiest v. Tyco Elecs. Corp., 812 F.3d 319, 330 (3d Cir. 2016).

Generally, “[u]nder the law of the case doctrine, ‘when a court decides upon a rule of law, that

decision should continue to govern the same issue in subsequent stages of the same case.’” Am.



                                                  22
       Case 2:15-cv-04782-MSG Document 118 Filed 04/30/20 Page 23 of 32




Civil Liberties Union v. Mukasey, 534 F.3d 181, 187 (3d Cir. 2008) (quoting Christianson v. Colt

Indus. Operating Corp., 486 U.S. 800, 816 (1988)) (further citations omitted). However, while at

the motion-to-dismiss stage, a court must accept allegations of a plaintiff’s complaint as true,

“summary judgment is essentially ‘put up or shut up’ time for the nonmoving party” who “must

rebut the motion with facts in the record and cannot rest solely on assertions made in the pleadings,

legal memoranda, or oral argument.” Harmon v. Sussex Cty., No. 19-3263, 2020 WL 1696879,

at *2 (3d Cir. Apr. 8, 2020) (quoting Berckeley Inv. Grp., Ltd. v. Colkitt, 455 F.3d 195, 201 (3d

Cir. 2006)). To that end, the law of the case doctrine does not preclude “a district court from

granting summary judgment based on evidence after denying a motion to dismiss based only on

the plaintiff’s allegations.” Maraschiello v. City of Buffalo Police Dept., 709 F.3d 87, 97 (2d Cir.

2013); see also Park v. Veasie, 09-2177, 2013 WL 1149241, at *2 (M.D. Pa. Mar. 19, 2013)

(“Plaintiffs’ insistence that the law of the case doctrine binds this Court to follow [the motion to

dismiss] opinion would require that all opinions denying motions for dismissal must, in effect,

require the Court to hold similarly in a later summary judgment motion after the Court has had the

benefit of discovery. . . . Such an assertion has no support in precedent, reason or logic.”).

       These principles are particularly applicable here. During consideration of Defendant’s

motion to dismiss based on Plaintiff’s failure to exhaust administrative remedies, I found—taking

the well-pled factual allegations of the Complaint as true—that Plaintiffs had alleged a systemic

legal deficiency in the timely and complete translation of IEP documents, which deficiency

affected LEP parents’ ability to meaningfully participate in their children’s IEPs. Notably,

however, I remarked that “[i]t is certainly possible that a developed record may not establish

Plaintiffs’ systemic legal deficiency theory.” T.R., 223 F. Supp.3d at 330. As stated above, the

evidence adduced during discovery has not borne out Plaintiffs’ theory of a systemic violation.



                                                 23
       Case 2:15-cv-04782-MSG Document 118 Filed 04/30/20 Page 24 of 32




Quite to the contrary, the evidence has revealed that any deficiencies in the School District’s

translation/interpretation services in the special education context require individualized

resolution. The law of the case doctrine certainly does not compel me to disregard this evidence

in favor of a ruling originally based on no evidence at all.

       Plaintiffs’ second argument asserts that claims alleging systemic and pervasive failures in

a special education program can satisfy the futility exception even when they are not brought as

part of a class action. (See Pls.’ Resp. Opp’n Summ. J. 13 (citing C.L. v. Hastings-on-Hudson

Union Free Sch. Dist., No. 14-4422, 2015 WL 1840507, at *4–5 (S.D.N.Y. Apr. 21, 2015)

(declining to grant Rule 12(b)(1) dismissal—based on failure to exhaust administrative remedies—

of an action brought by seven individual plaintiffs because the allegations of the complaint, taken

as true, set forth a facially-plausible inference that “systemic, pervasive failures have manifested

within the District’s special education program”); J.S. ex rel. N.S. v. Attica Central Schs., 386 F.3d

107, 115 (2d Cir. 2004) (declining to dismiss putative class action complaint for failure to exhaust

administrative remedies where complaint set forth plausible allegations of systemic problems in

the school district’s preparation and implementation of IEPs); D.L. v. District of Columbia, 450 F.

Supp. 2d 11, 18 (D.C. Cir. 2006) (rejecting a challenge under Rule 12(b)(1) to a putative class

action because complaint alleged systemic failures in compliance with Child Find requirements,

which would permit exhaustion of administrative remedies to be excused).)

       Plaintiffs’ argument misses the point. All the above cases excused exhaustion during the

motion to dismiss stage when the complaints—like the one here—set forth a plausible allegation

of a systemic violation of the IDEA. By contrast, this case has proceeded through discovery,

giving me the benefit of a fully developed record. My refusal to excuse exhaustion under the

systemic exception is not based simply on the prior denial of class certification, but rather on the



                                                 24
       Case 2:15-cv-04782-MSG Document 118 Filed 04/30/20 Page 25 of 32




finding—both during class certification proceedings and here—that any purported violations of

IDEA are not systemic in nature. As discussed in detail above, Plaintiffs do not dispute that the

School District provides some translation and interpretation services to LEP parents in the special

education realm. (PC ¶¶ 16, 18, 19, 20, 23.) Indeed, Plaintiffs admit that they have personally

received many of these services. (PC ¶¶ 18, 23, 33, 42.) Plaintiffs’ major dispute is whether those

services are provided in all cases and to an extent sufficient to enable the LEP parent to

“meaningfully participate” in the IEP process. As such, and regardless of whether the case is

proceeding as a class action, Plaintiffs have failed to provide any evidence of a systemic deficiency

which would excuse exhaustion.

       Plaintiffs’ last effort to avoid judgment on their claims for failure to exhaust contends that

“requiring Plaintiffs to exhaust administrative remedies would not serve the policy rationale for

the IDEA’s exhaustion requirement.” (Pls.’ Opp’n Summ. J. 13.) They posit that there is no need

for further development of the administrative record, as it has already been developed through the

discovery process here. Moreover, they urge that agency expertise is not required to resolve

Plaintiffs’ claims of systemic deficiencies in language services.

       I disagree. The administrative process “offers an opportunity for state and local agencies

to exercise discretion and expertise in fields in which they have substantial experience. These

proceedings thus carry out congressional intent and provide a means to develop a complete factual

record.” Komninos by Komninos v. Upper Saddle River Bd. of Educ., 13 F.3d 775, 779 (3d Cir.

1994). The process “encourages consistency and procedural efficiency.” Vicky M. v. Ne. Educ.

Intermediate Unit 19, 486 F. Supp.2d 437, 4353 (M.D. Pa. 2007); see also Jamie S. v. Milwaukee

Bd. of Sch. Directors, No. 01-928, 2012 WL 3600231, at *2 (E.D. Wisc. Aug. 20, 2012)

(“Exhaustion advances several objectives, including: (1) permitting the exercise of agency



                                                 25
       Case 2:15-cv-04782-MSG Document 118 Filed 04/30/20 Page 26 of 32




discretion and expertise on issues requiring these characteristics; (2) allowing the full development

of technical issues and a factual record prior to court review; (3) preventing deliberate disregard

and circumvention of agency procedures established by Congress; and (4) avoiding unnecessary

judicial decisions by giving the agency the first opportunity to correct any error.”).

       Requiring use of the administrative process here will serve these goals. The two Parent

Plaintiffs allege that the inadequate interpretation and translation services provided by the School

District have deprived them of their ability to meaningfully participate in the special education

process, which, in turn, has resulted in a denial of educational opportunities. They concede that

some services for LEP individuals are available and have been provided, but contend that, in their

cases, such services have not been adequate to ensure their right of meaningful participation. They

do not seek money damages, but rather only injunctive relief. I do not possess the same expertise

and familiarity with the special education system as the administrative hearing officers to fashion

the injunctive relief necessary to remedy any deficiencies. Accordingly, I find that the policies

and goals of administrative exhaustion weigh heavily in favor of requiring Plaintiffs to pursue their

administrative remedies.

       Contrary to Plaintiffs’ goals at the outset of this litigation, this case is no longer about

effectuating mass change within the Philadelphia School District. Rather, it is focused on ensuring

that the two Parent Plaintiffs receive the tools to which they are entitled in order to meaningfully

participate in the special education process for their children. That goal is best served through

Plaintiffs first availing themselves of the administrative system. As I find that administrative

exhaustion is required, but has not been satisfied, I lack subject-matter jurisdiction and will grant

judgment in favor of the School District on the IDEA claims.




                                                 26
       Case 2:15-cv-04782-MSG Document 118 Filed 04/30/20 Page 27 of 32




       B.      Remaining Claims Under Section 504 of the Rehabilitation Act, the Equal
               Education Opportunity Act, Title VI the Americans with Disabilities Act,
               and Pennsylvania State Law

       Aside from the IDEA claims, Plaintiff also bring claims under Section 504 of the

Rehabilitation Act, the Americans with Disabilities Act, 22 Pa. Code Chapter 15, the Equal

Education Opportunity Act, Title VI, and 20 Pa. Code Chapter 14. The School District contends

that each of these claims concerns the School District’s alleged failure to provide translation and

interpretation services during the IEP process and, thus, all of them are subject to the IDEA’s

exhaustion requirement. I agree and find that these claims must also be dismissed for failure to

exhaust administrative remedies.

        “Exhaustion of the IDEA’s administrative process is . . . required in non-IDEA actions

where the plaintiff seeks relief that can be obtained under the IDEA.” Batchelor v. Rose Tree

Media Sch. Dist., 759 F.3d 266, 272 (3d Cir. 2014); see also Wellman v. Butler Area Sch. Dist.,

877 F.3d 125, 131 (3d Cir. 2017). The statute specifically states that:

               Nothing in this chapter shall be construed to restrict or limit the
               rights, procedures, and remedies available under the Constitution,
               the Americans with Disabilities Act of 1990, Title V of the
               Rehabilitation Act of 1973, or other Federal laws protecting the
               rights of children with disabilities, except that before the filing of a
               civil action under such laws seeking relief that is also available
               under this subchapter, the [IDEA administrative process] shall be
               exhausted to the same extent as would be required had the action
               been brought under this subchapter.

20 U.S.C. § 1415(l) (emphasis added). In other words, “[t]his provision bars plaintiffs from

circumventing [the] IDEA’s exhaustion requirement by taking claims that could have been brought

under IDEA and repackaging them as claims under some other statute—e.g., section 1983, section

504 of the Rehabilitation Act, or the ADA.” Jeremy H. v. Mount Lebanon Sch. Dist., 95 F.3d 272,

281 (3d Cir. 1996).



                                                 27
       Case 2:15-cv-04782-MSG Document 118 Filed 04/30/20 Page 28 of 32




       In the recent case of Fry v. Napoleon Community Schools, 137 S. Ct. 743 (2017), the

United States Supreme Court interpreted § 1415(l) to require exhaustion if “the substance, or

gravamen, of the plaintiff’s complaint” seeks relief for the denial of a free appropriate public

education or “FAPE.” Id. at 752, 755. “[E]xhaustion is not necessary when the gravamen of the

plaintiff’s suit something other than the denial of [a FAPE].” Id. at 748. To assist courts in making

this determination, the Supreme Court explained that the IDEA’s exhaustion requirement applies

if two conditions exist: (1) the plaintiff could not have brought the same claim if the alleged

conduct occurred at a public facility that was not a school, and (2) an adult or non-student visiting

the school could not have advanced the same claim. Id. at 756–57. Another clue, according to the

Supreme Court, would be that the parents began to exhaust the IDEA’s administrative process by

filing a complaint, but then shifted midstream to judicial proceedings. Id. at 757.

       The Third Circuit has interpreted Fry’s use of the word “gravamen” 4 to mean that “a court

must review both the entire complaint and each claim to determine if the plaintiff seeks relief for

the denial of a FAPE.” Wellman v. Butler Area Sch. Dist., 877 F.3d 125, 133 (3d Cir. 2017).

Consideration of the “actual claims” is necessary to ensure that claims arising from the same

events, but not involving a FAPE, do not “get swept up and forced into administrative proceedings”

along with claims that do. Id. at 132. Ultimately, “[w]hat matters is the crux . . . of the plaintiff’s

complaint, setting aside any attempts at artful pleading.” Id. (quoting Fry, 137 S. Ct. at 755).

       Repeatedly, the Third Circuit and district courts therein have found that certain claims

alleging discrimination under the ADA or Title VI or violations of the Rehabilitation Act were

subject to the IDEA’s exhaustion requirement. See, e.g., Wellman, 187 F.3d at 133 (finding that

where all of the plaintiff’s grievances—including those under the ADA and Rehabilitation Act—


4
       The gravamen is “[t]he substantial point or essence of a claim, grievance, or complaint.”
Black’s Law Dictionary (11th ed. 2019).

                                                  28
       Case 2:15-cv-04782-MSG Document 118 Filed 04/30/20 Page 29 of 32




“stem from the alleged failure to accommodate his condition and fulfill his education needs,” they

were subject to IDEA exhaustion); J.L. by and through Leduc v. Wyoming Valley West Sch.

District., 722 F. App’x 190, 192–93 (3d Cir. 2018) (finding that plaintiff’s claims for negligence

and for violations of the IDEA, § 504 of the Rehabilitation Act, and the Due Process Clause—

premised on the school’s use of restraints on plaintiff during transportation to and from school—

all sought relief for denial of FAPE and, thus, were subject to the exhaustion requirement); S.D.

by A.D. v. Haddon Heights Bd. of Educ., 722 F. App’x 119, 126 (3d Cir. 2018) (finding that

plaintiffs’ discrimination and retaliation claims were subject to the IDEA exhaustion requirement

as they arose from educational harms); Henry v. Sch. Dist. of Phila., No. 19-1115, 2019 WL

4247914, at *8–9 (E.D. Pa. Sept. 6, 2019) (finding that where all claims in a complaint focused on

the denial of educational opportunities, the gravamen of the claims was a denial of a FAPE and,

thus, all claims were subject to IDEA’s exhaustion).

       The application of the Fry test to Plaintiffs’ Amended Complaint and to each of their claims

against the School District demonstrates that Plaintiffs’ grievances arise from and seek relief for

the alleged denial of the Plaintiff Parents’ right to meaningful participation in their children’s IEP.

The Amended Complaint, as a whole, was brought as a putative class action, alleging that the

School District’s refusal to provide sufficient interpretation and to complete and timely translate

IEP process documents and regular education forms for parents who are LEP “violates the IDEA,

ADA, Section 504, the EEOA, Title VI, and provisions of Chapter 14, Chapter 15, and Chapter 4

of the Pennsylvania School Code.” (Am. Compl. ¶ 53.) The factual allegations then focus purely

on how the School District’s failure to provide appropriate interpretation and translation services

has affected its ability to ensure students receive their federally mandated educations.




                                                  29
       Case 2:15-cv-04782-MSG Document 118 Filed 04/30/20 Page 30 of 32




       Each count of the Amended Complaint then repeats these allegations under the guise of a

different statutory provision.     Count Three—alleging a violation of Section 504 of the

Rehabilitation Act, ADA, and 22 Pa. Code Chapter 15—states that “[b]y failing to translate regular

education forms for the members of the Parent Class, including homebound forms and information

about those services, the District has substantially undermined the ability of members of the

Student class to receive equal access to education services on the same basis as students without

disabilities.” (Id. ¶ 121.) Count Four—alleging discrimination under the EEOA—contends that

the School District has “denied equal education opportunity to Student Plaintiffs and members of

the Student Class on account of their race and/or national origin or that of their parents by failing

to take appropriate action to overcome language barriers of these students and/or their parents . . .

[which] failure has impeded equal participation by Student Plaintiffs and the members of the

Student Class in the District’s special education and other instructional programs.” (Id. ¶ 125.)

Count Five—alleging violation of Title VI of the Civil Rights Act—rests on the assertion that

“[t]he failure to assist Parent Plaintiffs, members of the Parent Class, Student Plaintiffs, and

members of the Student Class who are LEP to participate effectively in or benefit from federal

assisted programs and activities [by providing parents with complete and timely translation of IEP

process documents] violate[s] . . . Title VI [and requires the School District to] take appropriate

action to ensure that such persons have meaningful access to the programs, services, and

information those recipients provide.” (Id. ¶¶ 130, 133.) Count VI—alleging violation of 22 Pa.

Code Chapter 14—posits that “[b]y its failure to provide sufficient oral interpretation and complete

and timely translated IEP process documents, the District has violated and is continuing to violate

the IDEA and Chapter 14.” (Id. ¶ 137.) Finally, Count Seven asserts that the School District has




                                                 30
       Case 2:15-cv-04782-MSG Document 118 Filed 04/30/20 Page 31 of 32




violated 22 Pa. Code Chapter 15 “[b]y failing to provide complete and timely translated regular

education forms as defined herein, including those for home instruction.” (Id. ¶ 140.)

       In the “Relief Requested” section of the Amended Complaint, Plaintiffs seek the same

relief for every Count of the Amended Complaint.           They demand no monetary or other

compensatory relief. Rather, they request a generalized injunction that the School District develop

protocols to identify all LEP parents, deliver IEP process documents to such parents in their

appropriate native language, and provide appropriate translation services. (Am. Compl., Relief

Requested Clause.)

       Finally, the history of the proceedings indicates that Plaintiffs’ claims against the School

District all concern the denial of FAPE. Although Plaintiffs Lin and R.H. did not raise claims to

an administrative hearing officer, they requested mediation through the Office for Dispute

Resolution, which resulted in a mediation agreement between Ms. Lin and the School District.

(DSUF ¶¶ 26–27; PC ¶¶ 26–27.) Likewise, although Ms. Perez and her children have not raised

claims to an administrative hearing officer, Ms. Perez has previously been represented by counsel

in raising issues to the School District pertaining to her children’s special education services.

(DSUF ¶¶ 36–37, PC ¶¶ 36–37.)

       In light of the foregoing, I find that the gravamen of both the Amended Complaint as a

whole and the individual claims therein seek relief for denial of a FAPE. Clearly, (1) Plaintiffs

could not have brought the same claims if the conduct occurred at a public facility that was not a

school, and (2) a nonstudent visiting the school could not (and would not) advance any of the same

claims. Fry, 137 S. Ct. at 756–67. Moreover, the Plaintiffs were able to and indeed sought local

remedies before shifting to judicial proceedings. Id. at 757. Finally, the only relief requested is

that which is available under the IDEA. In short, the entire Amended Complaint and each of the



                                                31
       Case 2:15-cv-04782-MSG Document 118 Filed 04/30/20 Page 32 of 32




individual claims stem from the School District’s alleged failure to provide adequate translation

and interpretation services to allow the Parent Plaintiffs to meaningfully participate in their

children’s IEP process and to ensure that their children receive a FAPE. Accordingly, these claims

must be dismissed for failure to exhaust administrative remedies.

IV.    CONCLUSION

       In light of the foregoing, I will grant the School District’s Motion for Summary Judgment

and enter judgment in its favor on the entirety of the Amended Complaint. An appropriate Order

follows.




                                               32
